DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2 and 4-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Ricci et al. (U.S. 2014/0309864 A1) is the most applicable prior art to the Applicant’s claimed invention.  Ricci discloses a vehicle environment monitoring module (VEMM) that receives environment data, including whether or not a road is passable based on driving conditions, e.g. flash flooding (see Ricci, Paragraph [0763]).  Ricci further teaches generating an alert of a non-passable area, e.g. a flooded area (see Ricci, Paragraph [0745]), and monitors the environment to see if the environment condition changes (see Ricci, Paragraph [0776]).  Ricci, however, does not explicitly teach each of the Applicant’s amended limitations.  First, Ricci teaches an image sensor used by the VEMM to determine low visibility situations (see Ricci, Paragraph [0740]), but does not teach that the vehicle controller determining that a first road is non-passable based on the images obtained from the image sensor at the vehicle’s position.  Second Ricci does not explicitly teach the generation of recovery information indicating that the position of the first road has become passable, wherein the first road was previously not passable.  Lastly, Ricci does not teach that the controller is able to determine a low altitude region with a depression, as was previously required in the independent claims.  Slusar (U.S. 2017/0089710 A1) teaches a system that includes road information including vertical changes in a road (see Slusar, Paragraph [0035]) and the ability to generate weather related warnings and/or flooded road warnings (see Slusar, Paragraph [0057]).  Slusar, however, also does not teach an imaging device that is capable of being used to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170.  The examiner can normally be reached on 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J YANG/Primary Examiner, Art Unit 2683